Title: Thomas Jefferson to Peter S. Du Ponceau, 22 January 1816
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


          
            Dear Sir
             Monticello Jan. 22. 16.
          
          I have been 4. of the last 5. months absent from home, which must apologise for this very tardy acknolegement of your favor of Nov. 14. I learn with much satisfaction the enlargement by the Philosophical society of the scope of their institution, by the establishment of a standing committee for History, the moral sciences and general literature. I have always thought that we were too much confined in practice to the Natural and Mathematical departments. this Committee will become a depository for many original MS. many loose sheets, of no use by themselves and in the hands of the holder; but of great value when brought into a general depot, open to the use of the future historian or literary enquirer.I shall be very happy in contributing to the usefulness of your establishment by any thing in my possession, or within the reach of my endeavors; and I begin by inclosing you a geographical and statistical account in MS. of the Creek or Muscogee Indians and country, as it was in the years 98. and 99. this was written by Colo Hawkins who has lived among them as agent now upwards of 20. years. besides a general interspersion of observations on the state of society, manners and opinions among them, there is in the latter part an interesting account of their government, & ceremonies, civil and religious; the more valuable as we have so little information of the civil regimen of the Indian nations. I think it probable I may find other things on my shelves, or among my papers, worth preserving with you, and will with pleasure forward them from time to time, as I lay my hands on them.
          Of the MS. journal of the Commissioners of 1728. on the North Carolina boundary, I cannot give you positive information. it has always been understood that the Westover family possessed such a journal, written by their ancestor Doctr Byrd, who was one of the Commissioners; was the father of the late Colo William Byrd, a member of our Council, who died soon after the beginning of our revolution. Doctr Byrd was the founder of the Westover  library, and of the princely estate which was dissipated by his son; & has left behind him the reputation of being a man of learning and understanding. within these two or three years I was offered the reading of this MS. by some one whom I cannot now recollect, but a connection of the Westover family. I will make enquiry into this and communicate to you the result. Accept the assurance of my great respect and esteem
          Th: Jefferson
        